Citation Nr: 0532234	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

6.  Entitlement to service connection for a tooth and gum 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
October 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In March 2005, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  
Thereafter, in October 2005, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing; 
a transcript of that hearing is also of record.  


REMAND

The veteran contends that he has diabetes mellitus as a 
result of exposure to Agent Orange in Vietnam.  He argued 
during his October 2005 video hearing that his claimed eye 
disability, coronary artery disease, peripheral neuropathy of 
the upper and lower extremities, and a tooth and gum 
disability were related to service or secondary to diabetes 
mellitus that was due to in-service exposure to herbicides.  
A review of the record reflects that the RO has adjudicated 
the veteran's claims on appeal on a direct basis, to include 
on a presumptive basis with respect to the claim for diabetes 
mellitus.  

The Board notes that the veteran has reported that all 
treatment associated with his claims on appeal has been at 
the VA Medical Center (VAMC) in Marion, Indiana.  In March 
2003, the RO obtained treatment records from that facility, 
dated from April 2002 to March 2003.  

In August 2004, the RO sent the veteran a letter requesting 
that he identify any additional evidence that the RO had not 
previously considered.  Later that same month, the veteran 
notified the RO that there was no new evidence for the RO to 
consider.  Thereafter, in May 2005, the RO again sent the 
veteran a letter which requested that he identify, in 
particular, any additional treatment he was receiving for his 
claimed disabilities.  Later that month, the RO received a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA) from the veteran, in which he reported 
that all medical treatment "is being done" at the Marion 
VAMC.  

The Board notes that based on the May 2005 VA Form 21-4142 
from the veteran, it would appear that he is currently 
receiving treatment for his claimed disabilities at the 
Marion VAMC.  As noted above, the only VA medical records 
associated with the claims file are dated from April 2002 to 
March 2003.  Of the claimed disabilities, the noted records 
only reflect diagnoses for diabetes mellitus and an eye 
disability.  

Thus, there appears to be medical records associated with 
recent treatment at the Marion VAMC that have not been 
associated with the claims file.  These records may be 
relevant to the veteran's claims in that they may reveal 
pertinent findings and/or medical opinions regarding the 
veteran's claimed disabilities.  Hence, the RO should obtain 
any and all records of the veteran's treatment from the 
Marion VAMC since March 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain from the Marion 
VAMC, if available, any medical records 
associated with the veteran's treatment 
at that facility since March 2003 for his 
claimed disabilities.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2005) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

